DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102 a1  as being anticipated by Yamakoshi (EP ‘505 cited on ids).
a.	As to claim 1, and 12 Yamakoshi teaches  a copper barrier composition containing b ~80% Cobalt and q~20% Cr and z~ 0% for a barrier for a IC board a package substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 4, 10 11, 13, 14  17, 18, 22-25,  are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sardessai (20180130703) in view of Yamakoshi

a.	As to claims 1, 4,10,11  13,14  Sardesai teaches metal interconnect including a seed 401, a fill 402 and cap 510.
Sardesai teaches paragraph 30, By way of example, the composition of the seed layer 401 and the composition of fill material 402 may be independently chosen from elemental cobalt (Co) and cobalt alloyed with up to 50 atomic percent of one or more of B, C, N, Mg, Al, Si, P, Ti, V, Cr, Mn, Fe, Ni, Cu, Zn, Ge, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Hf, Ta, W, Re, Ir, Pt and Au. For IC devices paragraph 2.
Applicant has shown no unexpected results for all the composition and the entire range.
Yamakoshi teaches 80% Co and 20% Cr was used in device fabrication.
Further incorporating trace Carbon was known due to process limitation such as CVD PVD or ALD precursors.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to form the fill material of Sardesai as 80% Co 20% Cr and trace amounts of Carbon.
One would have been so motivated to incorporate known cobalt alloy compositions into via structure for electrical communication.
b.	As to claim claims 9, 17, though not explicitly taught as a gate to a transistor via are part of the gate structures further simple gates can use the via material if one is not concerned with work function effects.

One would have been so motivated to simplify fabrication making all the conductive materials the same including gate and vias.
c.	As to claim 18, Sardesai does not explicitly teach pads on a face of the IC die, however this is well known in the art.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide pads on the face of the ic device to allow for external communication with other devices.

d.	As to claims 22-25  Sardesai teaches metal interconnect including a seed 401, a fill 402 and cap 510.
Sardesai teaches paragraph 30, By way of example, the composition of the seed layer 401 and the composition of fill material 402 may be independently chosen from elemental cobalt (Co) and cobalt alloyed with up to 50 atomic percent of one or more of B, C, N, Mg, Al, Si, P, Ti, V, Cr, Mn, Fe, Ni, Cu, Zn, Ge, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Hf, Ta, W, Re, Ir, Pt and Au. For IC devices paragraph 2.
Applicant has shown no unexpected results for all the composition and the entire range.
Yamakoshi teaches 80% Co and 20% Cr was used in device fabrication.
Further incorporating trace Carbon was known due to process limitation such as CVD PVD or ALD precursors.

One would have been so motivated to incorporate known cobalt alloy compositions into via structure for electrical communication.
As to the recitation of computing device, comprising: an integrated circuit (IC) package including an IC die coupled to a package substrate; a circuit board, wherein the IC package is coupled to the circuit board and wherein the computing device is a laptop, a handheld computing device, further comprising: a display coupled to the circuit board or an antenna coupled to the circuit board, these structure are well known in the art for example smart phone comprise a display a package substrate for the IC die, amd circuit board coupling all the  elements including antenna and the like since at least the very first iphone in 2007 (it is noted smartphone with display have been around even before the first iphone 2007 is just an example to show the how overly broad these limitations are). It is noted laptop with wifi and Bluetooth have been around for even longer.
Thus it would have been obvious to one of ordinary skill in the art at the time of to incorporate a IC device with the cobalt composition of  80% Co 20% Cr and trace amounts of Carbon, to use conventional materials in modern computing devices providing a cost benefit.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896